OPINION OF THE COURT
PER CURIAM:
This is a prisoner’s second appeal in a proceeding under section 2255 of title 28, United States Code for the correction of his sentence. On the first appeal this court ruled that the life sentence originally imposed upon the accused was in error. The cause was remanded to the trial court for the imposition of a sentence for a term of years. Thereafter, the district court imposed a sentence of thirty-five years. This appeal followed.
We have examined the record and are satisfied that the procedure in the district court following remand and the thirty-five year sentence of which the appellant now complains were in all respects lawful and proper.
The judgment will be affirmed.